Case 3:19-cv-00614-G-BK Document 26 Filed 06/23/20        Page 1 of 1 PageID 1315



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION




KAWINDA M.,                               )
                                          )
            Plaintiff,                    )
                                          )            CIVIL ACTION NO.
VS.                                       )
                                          )            3:19-CV-614-G-BK
COMMISSIONER, SOCIAL SECURITY             )
ADMINISTRATION,                           )
                                          )
            Defendant.


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      United States Magistrate Judge Renée Harris Toliver made findings,

conclusions, and a recommendation in this case. No objections were filed. The

Court reviewed the proposed findings, conclusions, and recommendation for plain

error. Finding none, the Court accepts the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge. Plaintiff’s motion, docket

entry 23, is GRANTED.

      SO ORDERED.

June 23, 2020.

                                      ________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
